
	

115 S2337 IS: Continental Divide Recreation, Wilderness and Camp Hale Legacy Act
U.S. Senate
2018-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2337
		IN THE SENATE OF THE UNITED STATES
		
			January 24, 2018
			Mr. Bennet introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide for the designation of certain wilderness areas, recreation management areas, and
			 conservation areas in the State of Colorado, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Continental Divide Recreation, Wilderness and Camp Hale Legacy Act.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Definitions. Sec. 3. Colorado Wilderness additions. Sec. 4. Williams Fork Wilderness, White River National Forest, Colorado. Sec. 5. Tenmile Recreation Management Area, White River National Forest, Colorado. Sec. 6. Porcupine Gulch Wildlife Conservation Area, White River National Forest, Colorado. Sec. 7. Williams Fork Wildlife Conservation Area, White River National Forest, Colorado. Sec. 8. Camp Hale National Historic Landscape, White River National Forest, Colorado. Sec. 9. Rocky Mountain National Park Wilderness boundary adjustment. Sec. 10. Bolts Ditch access and use. Sec. 11. Arapaho National Forest boundary adjustment.  2.DefinitionsIn this Act:
 (1)SecretaryThe term Secretary means the Secretary of Agriculture. (2)StateThe term State means the State of Colorado.
			3.Colorado Wilderness additions
 (a)DesignationSection 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) is amended—
 (1)in paragraph (18), by striking 1993, and inserting 1993, and certain Federal land within the White River National Forest that comprises approximately 6,875 acres, as generally depicted as Proposed Ptarmigan Peak Wilderness Additions on the map entitled Proposed Ptarmigan Peak Wilderness Additions and dated January 23, 2018,; and
 (2)by adding at the end the following:  (23)Holy Cross Wilderness additionCertain Federal land within the White River National Forest that comprises approximately 3,902 acres, as generally depicted as Proposed No Name Wilderness Addition on the map entitled Holy Cross Wilderness Addition Proposal and dated January 23, 2018, which shall be incorporated into and managed as part of the Holy Cross Wilderness designated by section 102(a)(5) of Public Law 96–560 (94 Stat. 3266).
 (24)Hoosier Ridge WildernessCertain Federal land within the White River National Forest that comprises approximately 5,235 acres, as generally depicted on the map entitled Tenmile Proposal and dated January 23, 2018, which shall be known as the Hoosier Ridge Wilderness.
 (25)Tenmile WildernessCertain Federal land within the White River National Forest that comprises approximately 7,606 acres, as generally depicted as Proposed Tenmile Wilderness on the map entitled Tenmile Proposal and dated January 23, 2018, which shall be known as the Tenmile Wilderness.
 (26)Eagles Nest Wilderness additionsCertain Federal land within the White River National Forest that comprises approximately 9,419 acres, as generally depicted as Proposed Freeman Creek Wilderness Addition and Proposed Spraddle Creek Wilderness Addition on the map entitled Eagles Nest Wilderness Additions Proposal and dated January 23, 2018, which shall be incorporated into and managed as part of the Eagles Nest Wilderness designated by Public Law 94–352 (90 Stat. 870)..
 (b)Applicable lawAny reference in the Wilderness Act (16 U.S.C. 1131 et seq.) to the effective date of that Act shall be considered to be a reference to the effective date of the amendment made by subsection (a) for purposes of administering the wilderness designated under this section (referred to in this section as a covered area).
 (c)Fire, insects, and diseasesIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may take any measure in a covered area that the Secretary determines to be necessary for the control of fire, insects, and diseases, subject to such terms and conditions as the Secretary determines to be appropriate.
 (d)Incorporation of acquired land and interestsAny land or interest in land that is acquired by the United States within the boundaries of a covered area shall—
 (1)become part of the covered area; and (2)be managed in accordance with—
 (A)this section; and (B)any other applicable laws.
 (e)GrazingThe grazing of livestock on a covered area, if established before the effective date of the amendment made by subsection (a), shall be permitted to continue subject to such reasonable regulations as are considered necessary by the Secretary, in accordance with section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)).
			(f)No buffer zones
 (1)In generalCongress does not intend for the designation under this section of Federal land as wilderness to create a protective perimeter or buffer zone around the covered area.
 (2)Outside activitiesThe fact that nonwilderness activities or uses can be seen or heard from within a covered area shall not preclude the activities or uses up to the boundary of the covered area.
 (g)CoordinationFor purposes of administering the Federal land designated as wilderness by paragraph (26) of section 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) (as added by subsection (a)), the Secretary shall, as determined to be appropriate for the protection of watersheds, coordinate the activities of the Secretary in response to fires and flooding events with interested State and local agencies, including operations using aircraft or mechanized equipment.
 (h)Military overflightsNothing in this section restricts or precludes— (1)any low-level overflight of military aircraft over a covered area, including military overflights that can be seen, heard, or detected within the covered area;
 (2)flight testing or evaluation over a covered area; or (3)the use or establishment of—
 (A)new units of special use airspace over a covered area; or (B)any military flight training or transportation over a covered area.
 (i)Effective dateThe amendment made by subsection (a) shall take effect on the earlier of— (1)the date that is 180 days after the date of enactment of this Act; and
 (2)the date on which the Secretary of Defense submits to the appropriate committees of Congress a certification that policies and procedures are in place to ensure the continuation of military overflights over each covered area, as described in subsection (h).
				4.Williams Fork Wilderness, White River National Forest, Colorado
 (a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain Federal land in the White River National Forest, comprising approximately 8,192 acres and generally depicted as Proposed Williams Fork Wilderness on the map entitled Williams Fork Proposal and dated January 23, 2018, is designated as a potential wilderness area.
 (b)ManagementSubject to valid existing rights and except as provided in subsection (d), the potential wilderness area designated by subsection (a) shall be managed in accordance with—
 (1)the Wilderness Act (16 U.S.C. 1131 et seq.); and
 (2)this section. (c)Livestock use of vacant allotments (1)In generalNot later than 3 years after the date of enactment of this Act, in accordance with applicable law (including regulations), the Secretary shall publish a determination regarding whether to authorize livestock grazing or other use by livestock on the vacant allotments known as—
 (A)the Big Hole Allotment; and (B)the Blue Ridge Allotment.
 (2)Modification of allotmentsIn publishing a determination pursuant to paragraph (1), the Secretary may modify or combine the vacant allotments referred to in that paragraph.
 (3)Permit or other authorizationNot later than 1 year after the date on which a determination of the Secretary to authorize livestock grazing or other use by livestock is published under paragraph (1), if applicable, the Secretary shall grant a permit or other authorization for such livestock grazing or other use.
				(d)Range improvements
 (1)In generalIf the Secretary permits livestock grazing or other use by livestock on the potential wilderness area under subsection (c), the Secretary, or a third party authorized by the Secretary, may use any motorized or mechanized transport or equipment for purposes of constructing or rehabilitating such range improvements as are necessary to obtain appropriate livestock management objectives (including habitat and watershed restoration).
 (2)Termination of authorityThe authority provided by this subsection terminates on the date that is 2 years after the date on which the Secretary publishes a positive determination under subsection (c)(3).
				(e)Designation as wilderness
 (1)DesignationThe potential wilderness area designated by subsection (a) shall be designated as wilderness, to be known as the Williams Fork Wilderness—
 (A)effective not earlier than the date that is 180 days after the date of enactment of this Act; and (B)on the earliest of—
 (i)the date on which the Secretary publishes in the Federal Register a notice that the construction or rehabilitation of range improvements under subsection (d) is complete;
 (ii)the date described in subsection (d)(2); and (iii)the effective date of a determination of the Secretary not to authorize livestock grazing or other use by livestock under subsection (c)(1).
 (2)AdministrationSubject to valid existing rights, the Secretary shall manage the Williams Fork Wilderness in accordance with the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77).
				(f)No buffer zones
 (1)In generalCongress does not intend for the designation by this section of the potential wilderness area under subsection (a), or the Williams Fork Wilderness under subsection (e), to create a protective perimeter or buffer zone around the potential wilderness area or wilderness area, respectively.
 (2)Outside activitiesThe fact that nonwilderness activities or uses can be seen or heard from within the potential wilderness area or wilderness area designated by this section, shall not preclude the activities or uses up to the boundary of the potential wilderness area or wilderness area, respectively.
 (g)Military overflightsNothing in this section restricts or precludes, with respect to the potential wilderness area under subsection (a), or the Williams Fork Wilderness under subsection (e)—
 (1)any low-level overflight of military aircraft over the area, including military overflights that can be seen, heard, or detected within the area;
 (2)flight testing or evaluation over the area; or (3)the use or establishment of—
 (A)new units of special use airspace over the area; or (B)any military flight training or transportation over the area.
					5.Tenmile Recreation Management Area, White River National Forest, Colorado
 (a)DesignationSubject to valid existing rights, the approximately 16,996 acres of Federal land in the White River National Forest in the State depicted as Proposed Tenmile Recreation Management Area on the map entitled Tenmile Proposal and dated January 23, 2018, are designated as the Tenmile Recreation Management Area (referred to in this section as the Recreation Management Area).
 (b)PurposesThe purposes of the Recreation Management Area are to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the recreational, scenic, watershed, habitat, and ecological resources of the Recreation Management Area.
			(c)Management
 (1)In generalThe Secretary shall manage the Recreation Management Area— (A)in a manner that conserves, protects, and enhances—
 (i)the purposes of the Recreation Management Area described in subsection (b); and (ii)recreation opportunities, including mountain biking, hiking, fishing, horseback riding, snowshoeing, climbing, skiing, camping, and hunting; and
 (B)in accordance with— (i)the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.);
 (ii)any other applicable laws (including regulations); and (iii)this section.
						(2)Uses
 (A)In generalThe Secretary shall only allow such uses of the Recreation Management Area that the Secretary determines would further the purposes described in subsection (b).
					(B)Vehicles
 (i)In generalExcept as provided in clause (iii), the use of motorized vehicles in the Recreation Management Area shall be limited to the roads, vehicle classes, and periods authorized for motorized vehicle use on the date of enactment of this Act.
 (ii)New or temporary roadsExcept as provided in clause (iii), no new or temporary roads shall be constructed in the Recreation Management Area.
 (iii)ExceptionsNothing in clause (i) or (ii) prevents the Secretary from— (I)rerouting or closing an existing road or trail to protect natural resources from degradation, as determined to be appropriate by the Secretary;
 (II)authorizing the use of motorized vehicles for administrative purposes or roadside camping; (III)constructing temporary roads or permitting the use of motorized vehicles to carry out pre- or post-fire watershed protection projects;
 (IV)authorizing the use of motorized vehicles to carry out activities described in subsection (g), (h)(1), or (i); and
 (V)responding to an emergency. (C)Commercial timber (i)In generalNo projects shall be undertaken for the purpose of harvesting commercial timber in the Recreation Management Area.
 (ii)LimitationNothing in clause (i) prevents the Secretary from harvesting or selling merchantable products that are byproducts of activities authorized under this section.
						(d)Maps and legal descriptions
 (1)FilingAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map and legal description of the Recreation Management Area.
 (2)Force of lawThe map and legal description prepared under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct typographical errors in the map and legal description.
 (3)Public availabilityThe map and legal description prepared under paragraph (1) shall be on file and available for public inspection in the appropriate office of the Secretary.
 (4)Airspace mappingThe Administrator of the Federal Aviation Administration may not identify the Recreation Management Area on a Federal Aviation Administration aeronautical chart.
 (e)WithdrawalSubject to valid rights in existence on the date of enactment of this Act, the Federal land in the Recreation Management Area is withdrawn from—
 (1)all forms of entry, appropriation, and disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (f)Incorporation of acquired land and interestsAny land or interest in land that is acquired by the United States within the boundaries of the Recreation Management Area shall—
 (1)become part of the Recreation Management Area; and (2)be managed in accordance with—
 (A)this section; and (B)any other applicable laws.
 (g)Fire, insects, and diseasesThe Secretary may take any measure, in accordance with applicable laws (including regulations), that the Secretary determines to be necessary to prevent, control, and mitigate fire, insects, and diseases in the Recreation Management Area, subject to such terms and conditions as the Secretary determines to be appropriate.
			(h)Water
 (1)Effect on water management infrastructureNothing in this section affects the construction, repair, reconstruction, replacement, operation, maintenance, or renovation of water management infrastructure in existence on the date of enactment of this Act or any future infrastructure necessary for the development or exercise of water rights decreed before the date of enactment of this Act within the Recreation Management Area.
 (2)Applicable lawSection 3(e) of the James Peak Wilderness and Protection Area Act (Public Law 107–216; 116 Stat. 1058) shall apply to the Recreation Management Area.
 (i)Regional transportation projectsNothing in this section precludes the Secretary from authorizing, in accordance with applicable laws (including regulations), the use or lease of Federal land within the Recreation Management Area for—
 (1)regional transportation projects, including highway widening or realignment and construction of multimodal transportation systems; and
 (2)infrastructure, activities, or safety measures associated with the implementation or use of facilities constructed under paragraph (1).
 (j)Applicable lawNothing in this section affects the designation of the Federal land within the Recreation Management Area for purposes of—
 (1)section 303 of title 49, United States Code; and (2)section 138 of title 23, United States Code.
 (k)PermitsNothing in this section alters or limits— (1)a permit held by a ski area or other entity; or
 (2)the acceptance, review, or implementation of associated activities or facilities proposed or authorized by law or permit outside of the Recreation Management Area.
 (l)Military overflightsNothing in this section restricts or precludes— (1)any low-level overflight of military aircraft over the Recreation Management Area, including military overflights that can be seen, heard, or detected within the Recreation Management Area;
 (2)flight testing or evaluation over the Recreation Management Area; or (3)the use or establishment of—
 (A)new units of special use airspace over the Recreation Management Area; or (B)any military flight training or transportation over the Recreation Management Area.
 (m)Fish and wildlifeNothing in this section affects the jurisdiction or responsibilities of the State with respect to fish and wildlife in the State, including hunting and fishing.
 (n)No buffer zonesNothing in this section creates a protective perimeter or buffer zone around the Recreation Management Area.
			6.Porcupine Gulch Wildlife Conservation Area, White River National Forest, Colorado
 (a)DesignationSubject to valid existing rights, the approximately 8,176 acres of Federal land located in the White River National Forest, as generally depicted on the map entitled Porcupine Gulch Wildlife Conservation Area Proposal and dated January 23, 2018, are designated as the Porcupine Gulch Wildlife Conservation Area (referred to in this section as the Wildlife Conservation Area).
 (b)PurposesThe purposes of the Wildlife Conservation Area are— (1)to conserve and protect a wildlife migration corridor over Interstate 70; and
 (2)to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the wildlife, scenic, roadless, watershed, and ecological resources of the Wildlife Conservation Area.
				(c)Management
 (1)In generalThe Secretary shall manage the Wildlife Conservation Area— (A)in a manner that conserves, protects, and enhances the purposes described in subsection (b); and
 (B)in accordance with— (i)the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.);
 (ii)any other applicable laws (including regulations); and (iii)this section.
						(2)Uses
 (A)In generalThe Secretary shall only allow such uses of the Wildlife Conservation Area that the Secretary determines would further the purposes described in subsection (b).
 (B)RecreationThe Secretary may permit such recreational activities in the Wildlife Conservation Area that the Secretary determines are consistent with the purposes described in subsection (b).
					(C)Motorized vehicles and mechanized transport; new or temporary roads
 (i)Motorized vehicles and mechanized transportExcept as provided in clause (iii), the use of motorized vehicles and mechanized transport in the Wildlife Conservation Area shall be prohibited.
 (ii)New or temporary roadsExcept as provided in clause (iii) and subsection (h), no new or temporary roads shall be constructed within the Wildlife Conservation Area.
 (iii)ExceptionsNothing in clause (i) or (ii) prevents the Secretary from— (I)authorizing the use of motorized vehicles or mechanized transport for administrative purposes;
 (II)constructing temporary roads or permitting the use of motorized vehicles or mechanized transport to carry out pre- or post-fire watershed protection projects;
 (III)authorizing the use of motorized vehicles or mechanized transport to carry out activities described in subsection (g) or (h); or
 (IV)responding to an emergency. (D)Commercial timber (i)In generalNo projects shall be undertaken for the purpose of harvesting commercial timber in the Wildlife Conservation Area.
 (ii)LimitationNothing in clause (i) prevents the Secretary from harvesting or selling merchantable products that are byproducts of activities authorized under this section.
						(d)Map and legal description
 (1)FilingAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map and legal description of the Wildlife Conservation Area.
 (2)Force of lawThe map and legal description prepared under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct typographical errors in the map and legal description.
 (3)Public availabilityThe map and legal description prepared under paragraph (1) shall be on file and available for public inspection in the appropriate office of the Secretary.
 (4)Airspace mappingThe Administrator of the Federal Aviation Administration may not identify the Wildlife Conservation Area on a Federal Aviation Administration aeronautical chart.
 (e)WithdrawalSubject to valid rights in existence on the date of enactment of this Act, the Federal land within the Wildlife Conservation Area is withdrawn from—
 (1)all forms of entry, appropriation, and disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (f)Incorporation of acquired land and interestsAny land or interest in land that is acquired by the United States in the boundaries of the Wildlife Conservation Area shall—
 (1)become part of the Wildlife Conservation Area; and (2)be managed in accordance with—
 (A)this section; and (B)any other applicable laws.
 (g)Fire, insects, and diseasesThe Secretary may take any measure, in accordance with applicable laws (including regulations), that the Secretary determines to be necessary to prevent, control, and mitigate fire, insects, and diseases in the Wildlife Conservation Area, subject to such terms and conditions as the Secretary determines to be appropriate.
 (h)Regional transportation projectsNothing in this section precludes the Secretary from authorizing, in accordance with applicable laws (including regulations), the use or leasing of Federal land within the Wildlife Conservation Area for—
 (1)regional transportation projects, including— (A)highway widening or realignment; and
 (B)construction of multimodal transportation systems; and (2)infrastructure, activities, or safety measures associated with the implementation or use of transportation infrastructure facilities.
 (i)Applicable lawNothing in this section affects the designation of the Federal land within the Wildlife Conservation Area for purposes of—
 (1)section 303 of title 49, United States Code; and (2)section 138 of title 23, United States Code.
 (j)WaterSection 3(e) of the James Peak Wilderness and Protection Area Act (Public Law 107–216; 116 Stat. 1058) shall apply to the Wildlife Conservation Area.
 (k)Military overflightsNothing in this section restricts or precludes— (1)any low-level overflight of military aircraft over the Wildlife Conservation Area, including military overflights that can be seen, heard, or detected within the Wildlife Conservation Area;
 (2)flight testing or evaluation over the Wildlife Conservation Area; or (3)the use or establishment of—
 (A)new units of special use airspace over the Wildlife Conservation Area; or (B)any military flight training or transportation over the Wildlife Conservation Area.
 (l)Fish and wildlifeNothing in this section affects the jurisdiction or responsibilities of the State with respect to fish and wildlife in the State, including hunting and fishing.
 (m)No buffer zonesNothing in this section creates a protective perimeter or buffer zone around the Wildlife Conservation Area.
			7.Williams Fork Wildlife Conservation Area, White River National Forest, Colorado
 (a)DesignationSubject to valid existing rights, the approximately 3,492 acres of Federal land in the White River National Forest in the State, as generally depicted on the map entitled Williams Fork Proposal and dated January 23, 2018, are designated as the Williams Fork Wildlife Conservation Area (referred to in this section as the Wildlife Conservation Area).
 (b)PurposesThe purposes of the Wildlife Conservation Area are to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the wildlife, scenic, roadless, watershed, recreational, and ecological resources of the Wildlife Conservation Area.
			(c)Management
 (1)In generalThe Secretary shall manage the Wildlife Conservation Area— (A)in a manner that conserves, protects, and enhances the purposes described in subsection (b); and
 (B)in accordance with— (i)the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.);
 (ii)any other applicable laws (including regulations); and (iii)this section.
						(2)Uses
 (A)In generalThe Secretary shall only allow such uses of the Wildlife Conservation Area that the Secretary determines would further the purposes described in subsection (b).
					(B)Motorized vehicles
 (i)In generalExcept as provided in clause (iii), the use of motorized vehicles in the Wildlife Conservation Area shall be limited to designated roads and trails.
 (ii)New or temporary roadsExcept as provided in clause (iii), no new or temporary roads shall be constructed in the Wildlife Conservation Area.
 (iii)ExceptionsNothing in clause (i) or (ii) prevents the Secretary from— (I)authorizing the use of motorized vehicles for administrative purposes;
 (II)authorizing the use of motorized vehicles to carry out activities described in subsection (g); or
 (III)responding to an emergency. (C)BicyclesThe use of bicycles in the Wildlife Conservation Area shall be limited to designated roads and trails.
					(D)Commercial timber
 (i)In generalNo projects shall be undertaken for the purpose of harvesting commercial timber in the Wildlife Conservation Area.
 (ii)LimitationNothing in clause (i) prevents the Secretary from harvesting or selling merchantable products that are byproducts of activities authorized under this section.
 (E)GrazingThe laws (including regulations) and policies followed by the Secretary in issuing and administering grazing permits or leases on land under the jurisdiction of the Secretary shall continue to apply with regard to the land in the Wildlife Conservation Area, consistent with the purposes described in subsection (b).
					(d)Map and legal description
 (1)FilingAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map and legal description of the Wildlife Conservation Area.
 (2)Force of lawThe map and legal description prepared under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct typographical errors in the map and legal description.
 (3)Public availabilityThe map and legal description prepared under paragraph (1) shall be on file and available for public inspection in the appropriate office of the Secretary.
 (4)Airspace mappingThe Administrator of the Federal Aviation Administration may not identify the Wildlife Conservation Area on a Federal Aviation Administration aeronautical chart.
 (e)WithdrawalSubject to valid rights in existence on the date of enactment of this Act, the Federal land in the Wildlife Conservation Area is withdrawn from—
 (1)all forms of entry, appropriation, and disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (f)Incorporation of acquired land and interestsAny land or interest in land that is acquired by the United States within the boundaries of the Wildlife Conservation Area shall—
 (1)become part of the Wildlife Conservation Area; and (2)be managed in accordance with—
 (A)this section; and (B)any other applicable laws.
 (g)Fire, insects, and diseasesThe Secretary may take any measure, in accordance with applicable laws (including regulations), that the Secretary determines to be necessary to prevent, control, and mitigate fire, insects, and diseases in the Wildlife Conservation Area, subject to such terms and conditions as the Secretary determines to be appropriate.
 (h)Regional transportation projectsNothing in this section precludes the Secretary from authorizing, in accordance with applicable laws (including regulations), the use or leasing of Federal land within the Wildlife Conservation Area for—
 (1)regional transportation projects, including— (A)highway widening or realignment; and
 (B)construction of multimodal transportation systems; and (2)infrastructure, activities, or safety measures associated with the implementation or use of transportation infrastructure facilities.
 (i)WaterSection 3(e) of the James Peak Wilderness and Protection Area Act (Public Law 107–216; 116 Stat. 1058) shall apply to the Wildlife Conservation Area.
 (j)Military overflightsNothing in this section restricts or precludes— (1)any low-level overflight of military aircraft over the Wildlife Conservation Area, including military overflights that can be seen, heard, or detected within the Wildlife Conservation Area;
 (2)flight testing or evaluation over the Wildlife Conservation Area; or (3)the use or establishment of—
 (A)new units of special use airspace over the Wildlife Conservation Area; or (B)any military flight training or transportation over the Wildlife Conservation Area.
 (k)Fish and wildlifeNothing in this section affects the jurisdiction or responsibilities of the State with respect to fish and wildlife in the State, including hunting and fishing.
 (l)No buffer zonesNothing in this section creates a protective perimeter or buffer zone around the Wildlife Conservation Area.
			8.Camp Hale National Historic Landscape, White River National Forest, Colorado
 (a)DesignationSubject to valid existing rights, the approximately 28,728 acres of Federal land in the White River National Forest in the State depicted as “Proposed Camp Hale National Historic Landscape” on the map entitled “Camp Hale National Historic Landscape Proposal” and dated January 23, 2018, are designated the “Camp Hale National Historic Landscape” (referred to in this section as the Historic Landscape).
 (b)PurposesThe purposes of the Historic Landscape are— (1)to provide for—
 (A)the interpretation of historic events, activities, structures, and artifacts of the Historic Landscape, including with respect to the role of the Historic Landscape in local, national, and world history;
 (B)the historic preservation of the Historic Landscape, consistent with the designation of the Historic Landscape as a national historic site; and
 (C)the other purposes of the Historic Landscape; (2)to provide for recreational opportunities, with an emphasis on the activities related to the historic use of the Historic Landscape, including skiing, snowshoeing, snowmobiling, hiking, horseback riding, climbing, and other outdoor activities;
 (3)to conserve, protect, restore, and enhance for the benefit and enjoyment of present and future generations the scenic, watershed, riparian, wetland, wildlife, and ecological resources of the Historic Landscape; and
 (4)to provide for the continued cleanup of unexploded ordinance and legacy environmental hazards by the Corps of Engineers, acting in partnership with the Forest Service and the State, at the Camp Hale Formerly Used Defense Site and the Camp Hale historic cantonment area.
 (c)ManagementThe Secretary shall manage the Historic Landscape in accordance with— (1)the purposes of the Historic Landscape described in subsection (b);
 (2)the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.); (3)division A of subtitle III of title 54, United States Code;
 (4)this section; and (5)any other applicable laws (including regulations).
				(d)Camp Hale restoration and enhancement project
 (1)In generalThe Secretary shall conduct a restoration and enhancement project in the Historic Landscape— (A)to improve aquatic, riparian, and wetland conditions in and along the Eagle River and tributaries of the Eagle River;
 (B)to maintain or improve recreation and interpretive opportunities and facilities; and (C)to conserve historic values in the Camp Hale area.
 (2)CoordinationIn carrying out the project described in paragraph (1), the Secretary shall coordinate with— (A)the Camp Hale-Eagle River Headwaters Collaborative Group;
 (B)the National Forest Foundation; (C)the Colorado Department of Public Health and Environment;
 (D)the Corps of Engineers; (E)the Colorado State Historic Preservation Office;
 (F)units of local government; and (G)other interested organizations and members of the public.
					(e)Environmental remediation
 (1)In generalThe Secretary of the Army shall continue to carry out the projects and activities of the Secretary of the Army in existence on the date of enactment of this Act relating to cleanup of—
 (A)the Camp Hale Formerly Used Defense Site; or
 (B)the Camp Hale historic cantonment area. (2)Interagency agreementThe Secretary and the Secretary of the Army shall enter into an agreement to provide resources and other support as necessary—
 (A)to manage the Historic Landscape in accordance with the purposes described in subsection (b); (B)to provide for public health and safety within the Historic Landscape; and
 (C)to provide to the public information regarding legacy hazards with respect to areas within the Historic Landscape.
 (3)Removal of unexploded ordnanceThe Secretary of the Army may remove unexploded ordnance (as defined in section 101(e) of title 10, United States Code) from the Historic Landscape—
 (A)on receipt of a request from the Secretary of Agriculture; or (B)as the Secretary of the Army otherwise determines to be appropriate—
 (i)in any case in which the ordnance interferes with the management of the Historic Landscape; or (ii)to ensure public safety.
						(f)Maps and legal descriptions
 (1)FilingAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map and legal description of the Historic Landscape.
 (2)Force of lawThe map and legal description prepared under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct any typographical error in the map and legal description.
 (3)Public availabilityThe map and legal description prepared under paragraph (1) shall be on file and available for public inspection in the appropriate office of the Secretary.
 (g)WithdrawalSubject to valid rights in existence on the date of enactment of this Act, the Federal land within the Historic Landscape is withdrawn from—
 (1)all forms of entry, appropriation, and disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (h)Incorporation of acquired land and interestsAny land or interest in land that is acquired by the United States within the boundaries of the Historic Landscape shall—
 (1)become part of the Historic Landscape; and (2)be managed in accordance with—
 (A)this section; and (B)any other applicable laws (including regulations).
 (i)EffectNothing in this section— (1)affects State jurisdiction over any water law, water right, or adjudication or administration relating to any water resource;
 (2)affects any water right in existence on or after the date of enactment of this Act, or the exercise of such a water right, including—
 (A)a water right under an interstate water compact (including full development of any apportionment made in accordance with such a compact);
 (B)a water right decreed within, above, below, or through the Historic Landscape; (C)a water right held by the United States;
 (D)the management or operation of any reservoir, including the storage, management, release, or transportation of water; and
 (E)the construction or operation of such infrastructure as is determined to be necessary by an individual or entity holding water rights to develop and place to beneficial use those rights, subject to applicable Federal, State, and local law (including regulations);
 (3)constitutes an express or implied reservation by the United States of any reserved or appropriative water right;
 (4)alters or limits— (A)a permit held by a ski area;
 (B)the implementation of activities governed by a ski area permit; or (C)the authority of the Secretary to modify or expand an existing ski area permit;
 (5)prevents the Secretary from closing portions of the Historic Landscape for public safety, environmental remediation, or other use in accordance with applicable laws;
 (6)modifies any obligation in existence on the date of enactment of this Act relating to the remediation or cleanup of unexploded ordinance or legacy environmental hazards located in or around the Camp Hale historic cantonment area, the Camp Hale Formerly Used Defense Site, or the Historic Landscape, including such an obligation under—
 (A)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.);
 (B)the program for environmental restoration of formerly used defense sites under section 2701 of title 10, United States Code; or
 (C)any other provision of law (including regulations); or (7)affects—
 (A)any special use permit in effect on the date of enactment of this Act; or (B)the renewal of a permit described in subparagraph (A).
					(j)Funding
 (1)In generalThere is established in the general fund of the Treasury a special account, to be known as the Camp Hale Historic Preservation and Restoration Fund. (2)Authorization of appropriationsThere is authorized to be appropriated to the Camp Hale Historic Preservation and Restoration Fund $5,000,000, to be available to the Secretary until expended, for activities relating to historic interpretation, preservation, and restoration carried out in and around the Historic Landscape.
				9.Rocky Mountain National Park Wilderness boundary adjustment
 (a)PurposeThe purpose of this section is to provide for the ongoing maintenance and use of portions of the Trail River Ranch and the associated property located within Rocky Mountain National Park in Grand County, Colorado.
 (b)Boundary adjustmentSection 1952(b) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1070) is amended, by adding at the end the following:
				
 (3)Boundary adjustmentThe boundary of the Wilderness is modified to exclude the potential wilderness comprising approximately 15.5 acres of land identified as Potential Wilderness to Non-wilderness on the map entitled Rocky Mountain National Park Proposed Wilderness Area Amendment and dated January 16, 2018..
			10.Bolts Ditch access and use
 (a)Access grantedThe Secretary shall permit by special use authorization nonmotorized access and use, in accordance with section 293.6 of title 36, Code of Federal Regulations (or successor regulations), of the Bolts Ditch Headgate and the Bolts Ditch within the Holy Cross Wilderness, Colorado, established by section 102(a)(5) Public Law 96–560 (16 U.S.C. 1132 note; 94 Stat. 3266), for the purposes of the diversion of water and use, maintenance, and repair of the ditch and headgate by the town of Minturn, Colorado, a Colorado Home Rule Municipality.
 (b)Location of facilitiesThe Bolts Ditch headgate and ditch segment referred to in subsection (a) are as generally depicted on the map entitled Bolts Ditch headgate and Ditch Segment and dated November 2015.
			11.Arapaho National Forest boundary adjustment
 (a)In generalSubject to subsection (b), the boundary of the Arapaho National Forest in the State is adjusted to incorporate the approximately 92.95 acres of land depicted as The Wedge on the map entitled Arapaho National Forest Boundary Adjustment and dated November 6, 2013, and described as lots 3, 4, 8, and 9 of sec. 13, T. 4 N., R. 76 W., sixth principal meridian, Colorado.
 (b)Written permission requiredA lot described in subsection (a) may be included within the adjusted boundary of the Arapaho National Forest under subsection (a) only after the Secretary obtains written permission from one or more owners of the lot to include the lot within the adjusted boundaries.
 (c)Bowen Gulch Protection AreaThe Secretary shall include all Federal land within the boundary described in subsection (a) in the Bowen Gulch Protection Area established by section 6(a)(1) of the Colorado Wilderness Act of 1993 (16 U.S.C. 539j(a)(1)).
 (d)Land and Water Conservation FundFor purposes of section 200306(a)(2)(B)(i) of title 54, United States Code, the boundaries of the Arapaho National Forest, as modified under subsection (a), shall be considered to be the boundaries of the Arapaho National Forest as in existence on January 1, 1965.
 (e)Public motorized useNothing in this section opens privately owned land within the boundary described in subsection (a) to public motorized use.
			
